DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to Application No. 16/552,448 filed on August 27, 2019 in which claims 1-20 are presented for examination.


Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 20 is rejected under 35 U.S.C. 101 because under a broadest reasonable interpretation the claim language covers transitory propagating signals, which are not statutory subject matter eligible for patentability.  The applicant should therefore add “non-transitory” before computer-readable recording medium to this claim after in line 1 in order to properly narrow the claim to cover only statutory embodiments.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




5.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grossman et al. (US 2018/0009289).
 	In regard to claims 1, 11 and 20, Grossman et al. discloses an autonomous driving method, apparatus and process comprising:
inferring a condition of a passenger based on sensor information about the passenger received from a sensor of the vehicle (see at least Fig. 2 elements 16 and 18 and [0026], [0028], [0029]);
receiving external environment information of the vehicle from the sensor of the vehicle (see at least Fig. 2 element 20 and [0032]);
controlling the vehicle to allow the internal environment of the vehicle to be adjusted, based on the condition of the passenger and the external environment information (see at least [0027]-[0038] and Figs. 1, 2);
determining whether there is a change in the inferred condition of the passenger, after the internal environment of the vehicle is adjusted (see at least [0027]-[0038] and Figs. 1, 2); and
controlling the vehicle to allow the internal environment of the vehicle to be readjusted, based on the determined results, the adjusted internal environment information of the vehicle, and the external environment information (see at least [0027]-[0038] and Figs. 1, 2).

In regard to claims 2 and 12, Grossman et al. discloses wherein, in a case where, after the internal environment of the vehicle is adjusted, it is determined that the inferred condition of the passenger is changed in a relaxed direction from a condition before the adjustment of the internal environment of the vehicle, a degree of the readjustment of the internal environment of the vehicle is lower than a degree of the adjustment of the internal environment of the vehicle (see at least [0027]-[0038] and Figs. 1, 2).

In regard to claims 3 and 13 Grossman et al. discloses wherein, in a case where, after the internal environment of the vehicle is adjusted, it is determined that the inferred condition of the passenger is changed in a manner opposite to a condition before the adjustment of the internal environment of the vehicle, the readjustment of the internal environment of the vehicle is an adjustment for attenuating the adjustment of the internal environment of the vehicle (see at least [0027]-[0038] and Figs. 1, 2).

In regard to claims 4 and 14, Grossman et al. discloses wherein, in a case where, after the internal environment of the vehicle is adjusted, it is determined that the inferred condition of the passenger is maintained in a condition before the adjustment of the internal environment of the vehicle or changed in a serious direction, a degree of the readjustment of the internal environment of the vehicle is higher than a degree of the adjustment of the internal environment of the vehicle (see at least [0027]-[0038] and Figs. 1, 2).

In regard to claims 5 and 15, Grossman et al. discloses, wherein controlling the vehicle to allow an internal environment of the vehicle to be adjusted, indicates controlling the vehicle to allow an internal environment of the vehicle to be adjusted, based on a signal input by the passenger (see at least [0027]-[0038] and Figs. 1, 2).

In regard to claims 6 and 16, Grossman et al. discloses storing a mapping table in which a condition of the passenger, external environment information of the vehicle, and contents on the adjustment of the internal environment of the vehicle are mapped (see at least [0027]-[0038] and Figs. 1, 2).

In regard to claims 7 and 17, Grossman et al. discloses controlling the vehicle to allow the internal environment of the vehicle to be adjusted, based on the external environment information of the vehicle received during new driving and data corresponding to the inferred condition of the passenger during new driving, on the mapping table, in a case where the new driving is started (see at least [0027]-[0038] and Figs. 1, 2).

In regard to claims 8 and 18, Grossman et al. discloses wherein controlling the vehicle to allow the internal environment of the vehicle to be readjusted indicates controlling the vehicle to allow the internal environment of the vehicle to be readjusted, based on at least one of a predicted driving route of the vehicle and a speed of the vehicle (see at least [0027]-[0038] and Figs. 1, 2).

In regard to claims 9 and 19, Grossman et al. discloses calculating an estimated arrival time at which the vehicle reaches one point on the predicted driving route, based on the speed of the vehicle, wherein controlling the vehicle to allow an internal environment of the vehicle to be adjusted indicates controlling the vehicle to allow an internal environment of the vehicle to be adjusted based on the estimated arrival time and environment information about the one point (see at least [0027]-[0038] and Figs. 1, 2).

In regard to claim 10, Grossman et al. discloses wherein controlling the vehicle to allow the internal environment of the vehicle to be adjusted indicates outputting at least one of the condition of the passenger, the external environment information, and contents on the adjustment of the internal environment of the vehicle (see at least [0027]-[0038] and Figs. 1, 2).

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20200172034, US 20180001734, US 20160089955, US 20200346518, US20190077217, US Patent No.10/310,505, US 20170349027, US 20200192350, US20190291538, US 20180182187, and US Patent No 4,920,759 define general state in the art but not relevant to this invention.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black, can be reached at 571-272-6956 or you can reach supervisor Peter Nolan at 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661